        Case 2:19-cr-00203-GMN-EJY Document 37 Filed 11/04/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Pedro Jesus Naranjo

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00203-GMN-EJY

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (First Request)
14   PEDRO JESUS NARANJO,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jennifer Oxley, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Heidi Ojeda, Assistant Federal Public Defender, counsel for Pedro Jesus Naranjo, that the
21
22   Sentencing Hearing currently scheduled on December 16, 2020, be vacated and continued to a

23   date and time convenient to the Court, but no sooner than thirty (30) days.
24          This Stipulation is entered into for the following reasons:
25
            1.      Additional time is needed to conduct the presentence investigation interview.
26
            2.      Defendant is incarcerated and does not object to a continuance.
       Case 2:19-cr-00203-GMN-EJY Document 37 Filed 11/04/20 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the first request for continuance filed herein.
 3         DATED this 3rd day of November 2020.
 4
 5   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 6
 7
     By /s/ Heidi Ojeda                               By /s/ Jennifer Oxley
 8
     HEIDI OJEDA                                      JENNIFER OXLEY
 9   Assistant Federal Public Defender                Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:19-cr-00203-GMN-EJY Document 37 Filed 11/04/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00203-GMN-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     PEDRO JESUS NARANJO,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   December 16, 2020 at the hour of 3:00 p.m., be vacated and continued to Wednesday,

13   January 20, 2021, at the hour of 11:00 a.m. in Courtroom 7D before Judge Navarro.

14          DATED this ____
                        4 day of November 2020.

15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
